DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 13-15, 17-18, 20-40 and 43 are canceled. Therefore, claims 2, 8-12, 16, 19, 41 and 42 are pending in the instant application.
Response to Remarks/Amendment
	Applicants’ Response, submitted May 04, 2022, has been reviewed by the Examiner and entered of record in the file.
Previous Claim Rejections - 35 USC § 102
	Claims 1, 3 and 4 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda.  In view of Applicants' amendments, the anticipation rejection has been overcome and are withdrawn.  
 Previous Claim Objection
	Claims 2. 5 and 8-11 were previously objected for containing non-elected subject matter.   In view of Applicants’ amendment to the claims, the objection has been overcome and is withdrawn.
Rejoinder
 Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 16. 19, 41 and 42, directed to the process of preparing or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.1499 have been rejoined, the restriction requirement between the product and method claims as set forth in the Office action mailed on March 08, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 12, 19, 41 and 42 are rejected under 35 USC 112, first paragraph , as failing to comply with the enablement requirement, because the Specification, while being enabling for compounds according to formula (I) to treat specific cancer diseases, does not reasonably provide enablement for compounds that treat all cancer diseases.
 	
 In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.
The Nature of the Invention
Claims 12, 19, 41 and 42 are directed to methods for treating all cancer diseases in a subject by administering an effective amount of the compound of claim 1
The Breadth of Claims
The text of claims 12, 19, 41 and 42 does not specify or enumerate those many types of cancer that would fall within its scope.  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claims 12, 19, 41 and 42 may be reasonably interpreted to encompass all forms of cancerous tumors, as neither claims 12, 19, 41 and 42 themselves nor the Specification expressly defines a closed set of illnesses defined as “cancer.''  Since claims 12, 19, 41 and 42 encompass an open-ended set of types of cancer diseases, the scope of said claims reasonably encompasses such a broad spectrum of types of cancerous tumors that it is unreasonable to believe, on its face, that a particular chemical compound could be used “for treating cancer” of so many different types, in the absence of supporting scientific data or references in the disclosure to the contrary.  Due to the unpredictable nature of cancer and the fact that over 3,000 different cancers exist, the various types of cancers have different causative agents, involve different cellular mechanisms, and differ in treatment protocol, thus no single compound exists presently that is known to treat all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
The State of the Prior Art and
the Predictability or Unpredictability of the Art
Claims 12, 19, 41 and 42 are directed to a method of treating such varied forms of cancer as breast cancer, lung cancer, prostate cancer, malignant melanoma malignant lymphoma, colorectal cancers, bladder cancer, and leukemia. However, subsequent to the time of this application, as stated above, no compound is known to treat all cancers or all tumors as a blanket therapeutic.
Even though the instant compounds may have been identified as PDE4 inhibitors, as a practical matter their use as therapeutic agents for “treating cancer,” or for treating a broad range of types of cancer, remains unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court in In re Fisher, 427 F.2d 833, 839,. 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute.  In the instant case, it has not yet been established in the art that merely possessing cytotoxic activity would be effective, or even desirable, across the broad range of cancer types, as recited. 
The nature of the pharmaceutical arts is such that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities. There is no absolute predictability, even in view of the high level of skill in the art. This unpredictability is more pronounced where the diseases disclosed in the Specification are as complex and diverse in etiology and patient populations as the many different types of cancer disclosed in this application.  As to “treating cancer” by use of the instant compounds, the examiner was not able to locate prospective clinical studies in the art demonstrating blanket “treatment” of cancer, so there were no benchmarks against which to compare the efficacy of the claimed chemical compounds of Formula (I) for the absolute treatment of cancer.  In light of the highly unpredictable nature of this art, the Specification failed to disclose facts which would enable the skilled artisan to use the compounds of Formula (I) to treat cancer without undue experimentation.  On the other hand, administering the instant compounds to treat certain specific types of cancer, such as clinical studies already known and published in the art, greatly reducing the unpredictability for “treating'' those types of cancer, or for “inhibiting the growth 
The Relative Skill of Those in the Art and
the Quantity of Experimentation Necessary
Those practitioners who treat cancer of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
When considering the claim of treating the vast array of types of cancer or cancerous tumors using compounds of Formula (I), in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for “treating cancer,” one skilled in the art would require an undue quantity of experimentation even to select which of the many compounds of Formula (I) would be useful to “treat” cancer, and the skilled artisan would have little assurance of success. 
One skilled in the art would require an undue quantity of experimentation to make or use the invention for treating all of the types of cancers encompassed by the claims; however, it would not require an undue quantity of experimentation for the skilled artisan to use the invention for “treating” certain types of cancer, specifically breast cancer, with a reasonable likelihood of success.  The Examiner recommends limiting the scope of claims 12, 19, 41 and 42 to encompass specific cancer diseases.
Claim Objections
Claim 16 is objected to for depending on a rejected base claim.
Conclusion
Claims 1, 3-7, 13-15, 17-18, 20-40 and 43 are canceled.
Claims 2, 8-12, 16, 19, 41 and 42 are pending.
Claims 2 and 8-11 are allowed.
Claims 12, 19, 41 and 42 are rejected.
Claim 16 is objected.

  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED, Ph.D. whose telephone number is (571) 272-0705.  The examiner can normally be reached on 8:00-4:30 MAX-FLEX.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626